Citation Nr: 0208623	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  94-24 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for postoperative 
ventral hernia residuals.  

2.  Entitlement to a rating in excess of 30 percent for a 
variously diagnosed gastrointestinal (GI) disorder, to 
include hiatal hernia with reflux, duodenal ulcer, and 
gastritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from December 1966 to 
October 1970, and from November 1971 to December 1977.  The 
issue concerning entitlement to service connection for 
postoperative ventral hernia residuals comes before the Board 
of Veterans' Appeals (Board) from a February 1980 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Francisco, California.  The issue 
concerning entitlement to an increased rating for the 
veteran's service-connected hiatal hernia disability comes 
before the Board from a November 1993 rating decision by the 
RO (relocated in Oakland) which increased the rating for the 
veteran's service-connected GI disorder to 30 percent.  

The veteran's representative had called to the RO's attention 
that the veteran filed a notice of disagreement (NOD) with 
rating decisions that denied service connection for a ventral 
hernia and an increased rating for variously diagnosed GI 
disorders, that the RO had not acted on the NOD, and that the 
veteran had pending appeals on both issues.  The RO conceded 
this point and prepared for appellate review the issues of 
service connection for ventral hernia and an increased rating 
for hiatal hernia, peptic ulcer, and gastritis, the latter as 
two separate issues, one regarding the rating from July 1980 
to April 30, 1993 (the date of reopened claim), the other 
regarding the rating from April 30, 1993.  With respect to 
the issue of entitlement to service connection for ventral 
hernia, the allegation by the veteran's representative that 
the veteran had filed a NOD which had not been addressed and 
the corrective actions by the RO were correct.  With respect 
to the increased rating issue, the allegation by the 
representative was clearly erroneous, as the RO issued a 
statement of the case (SOC) on the issue in March 1982; the 
veteran filed a substantive appeal in May 1982, the veteran's 
representative presented further arguments in June 1982 and 
in an Informal Hearing Presentation in January 1983, and the 
Board issued a final decision in the matter in February 1983.  
The only ways in which the Board could have jurisdiction to 
revisit the matter of the rating for the GI disorder prior to 
February 1983, would be if the Board granted a motion for 
reconsideration of the February 1983 decision or on a motion 
of clear and unmistakable error (CUE) in that decision.  
Here, the veteran neither petitioned the Board to reconsider 
the February 1983 decision nor filed a CUE motion regarding 
that decision.  Hence, the February 1983 decision stands, and 
is a bar to de novo adjudication of the matter of the rating 
for the gastrointestinal disorder prior to February 1983.  
The issue has been characterized accordingly  


FINDINGS OF FACT

1.  In January 1972, while AWOL (absent without leave) the 
veteran sustained a gunshot wound (GSW); official service 
findings reflect that he was not in the line of duty at the 
time of the incident, and the GSW injury was determined to be 
due to his own willful misconduct.  

2.  It is not shown that the veteran's service-connected GI 
disability, including hiatal hernia with reflux, duodenal 
ulcer, and gastritis, caused or aggravated his ventral 
hernia.

3.  The veteran's service connected GI disorder, to include 
hiatal hernia with reflux, duodenal ulcer, and gastritis, 
produces symptoms no greater than those consistent with 
moderate duodenal ulcer disease, and no greater than 
persistently recurrent epigastric distress productive of 
considerable impairment of health.


CONCLUSIONS OF LAW

1.  Service connection for postoperative ventral hernia 
residuals is not warranted.  38 U.S.C.A. §§ 105, 1110, 1131, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1, 3.102, 
3.303, 3.304, 3.310(a) (2001).

2.  A rating in excess of 30 percent for a GI disorder, to 
include hiatal hernia with reflux, duodenal ulcer and 
gastritis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 4.114, Codes 7305, 7346 
(2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2001)).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to notice and 
the duty to assist.

Regulations implementing the VCAA have now been published.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA 
and implementing regulations apply in the instant case.  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  [The Board notes that 
there has been two cases of the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), Dyment v. 
Principi, No. 00-7075 (Fed. Cir. April 24, 2002) and Bernklau 
v. Principi, No. 00-7122 (Fed. Cir. May 20, 2002) that have 
held to the contrary, i.e., that the "duty to assist" 
provisions of Section 3(a) of the VCAA do not have 
retroactive effect.  Nevertheless, the Board remains bound by 
VAOPGCPREC 11-2000, which held that they do.]  Regardless, 
the applicability of the VCAA in the instant case is a moot 
point, as all pertinent mandates of the VCAA and implementing 
regulations have been satisfied.  

The veteran was notified via rating decisions dated in 
February 1980 (ventral hernia) and November 1993 (hiatal 
hernia), statement of the case (SOC) dated in May 1996, and 
SSOCs dated in May 1998, March 1999, March 2000, and May 2001 
as to why his claims were denied.  The Board also observes 
that in the May 2001 SSOC, the veteran was informed of 
pertinent provisions of the VCAA.  

The RO has obtained the veteran's voluminous service and 
postservice treatment records.  He has not identified any 
pertinent medical records which remain outstanding.  He has 
been afforded VA examinations.  No further assistance to the 
veteran in the development of evidence is required.  

Where there has been substantial compliance with the VCAA and 
the implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Factual Background

Service Connection for Ventral Hernia

The veteran's service medical records reveal that he 
underwent several incisional (ventral) hernia repair 
procedures during his active service following a GSW to the 
abdomen he sustained in January 1972.  A Statement of Medical 
Examination and Duty Status, shows that the veteran was shot 
in the chest by a bar employee in January 1972, while absent 
from duty without leave.  A January 1972 Line of Duty and 
Misconduct Status report reflects that when he was shot in 
January 1972,  the veteran was not in the line of duty, and 
that the proximate cause of his being shot was attributable 
to his own intentional misconduct or neglect.  

On August 1978 VA examination, status post ventral hernia 
repair times 4, last time in January 1978, no recurrences, 
was provided.  An October 1978 rating decision shows that the 
matter of service connection for postoperative ventral hernia 
(also diagnosed as abdominal and incisional hernia) was 
deferred pending a willful misconduct determination.

A police report, received by VA in January 1979, provides 
details of the January 1972 incident when the veteran's was 
shot.  

A VA rating decision in February 1980 determined that the 
veteran's gunshot wound residuals, status post ventral hernia 
disorder were a disability which was not incurred in line of 
duty, but was due to his own misconduct.  He was notified of 
the determination in a February 1980 letter.  He expressed 
disagreement with this decision in November 1980.  While the 
RO did not initially construe his November 1980 
correspondence as a NOD, a May 1996 SOC informed him that the 
November 1980 correspondence was accepted as a NOD.  He 
subsequently perfected the appeal.

Postservice medical evidence reflects that the veteran had 
numerous ventral hernia repairs between 1978 and 1998.  A VA 
surgical record dated in March 1979 notes that he had 4 
previous repairs of ventral hernia defects following a GSW to 
the abdomen with a liver/spleen injury and hemopneumothorax 6 
years earlier.  

A VA examination report dated in November 1994 shows a 
diagnosis of GSW to the abdomen with subsequent incisional 
hernia with multiple surgical repairs.

On VA examination in February 1998, a history of GSW to the 
right chest with intra-abdominal penetration injuring the 
spleen and liver was noted.  The veteran had multiple repairs 
after the original surgery due to midline incisional hernia 
defects.  Midline incisonal hernia, multiple repairs, was 
diagnosed.  The examiner commented that the veteran's 
incisional ventral hernia was an "unfortunate complication" 
of his original procedure, which had been significantly 
impacted because of his marked obesity.  

A February 1999 VA examination report reveals that the 
veteran underwent incisional hernia repair in the summer of 
1998.  The diagnoses included GSW to the posterior chest 
resulting in requirement for abdominal surgical approach 
complicated by incisional hernia; and incisional hernia 
repair using Marlex mesh, partially unsuccessful.  




Rating of Variously Diagnosed GI Disorders

Small sliding hiatal hernia was diagnosed in service.  Hiatal 
hernia with reflux, possible varices, slight prolapse of 
distal anthrum into duodenal bulb was diagnosed on August 
1978 VA examination.  Service connection for hiatal hernia 
with reflux, duodenal and peptic ulcer, gastritis was granted 
by a rating decision in October 1978.  As was noted, in 
February 1983 the Board denied a rating in excess of 20 
percent for the gastrointestinal disorder.

On July 1993 VA examination possible hiatal hernia, or 
duodenal or gastric ulcers, or reflux esophagitis was 
diagnosed.  Schatzki's ring at lower third of esophagus was 
found on upper GI testing.  

A November 1994 examination report includes a diagnosis of 
history duodenal ulcer and hiatal hernia with recurrent 
reflux to present.  

A private medical record dated in July 1995 shows a diagnosis 
of history of peptic ulcer disease, hiatal hernia.

VA progress notes dated in August 1996 and May 1997 show 
diagnoses of hiatal hernia.

The report of a January 1998 VA examination, while not 
including a diagnosis of hiatal hernia, does show diagnoses 
of status postoperative dilatation therapy for Schatzki ring, 
gastroesophageal reflux disease, peptic ulcer disease with H. 
pylori antibody positive, ventral hernia, and status 
postoperative splenectomy.

On February 1998 VA examination, the veteran complained of 
abdominal pain, irritation at the incisional site, heartburn, 
frequent nausea, and some emesis.  He did not complain of 
hematochezia or hematemesis, and showed no weight loss.  He 
indicated that Maalox relieved much of his heartburn, but did 
not help with the nausea or vomiting.  The examiner commented 
that the veteran's history of dyspepsia related to the 
anatomical defect of the hiatal hernia and demonstration of 
gastroesophageal reflux disease, both by upper endoscopy and 
radiographic study. 

On February 1999 VA examination, the diagnoses included 
chronic dyspepsia with history of duodenal ulcer; hiatal 
hernia with Schatzki's ring, status post esophageal 
dilatations; gunshot wound to the posterior chest resulting 
in requirement for abdominal surgery approach complicated by 
incisional hernia; and incisional hernia repair using Marlex 
mesh, partially unsuccessful.

On VA examination in September 1999, a history of 
gastroesophageal reflux disease and of a GSW in 1972 or 1973 
resulting in abdominal and chest injuries was noted.  It was 
also noted that prior to the GSW the veteran had no history 
of dyspepsia or ulcer disease.  He reported a history of 
approximately nine prior incisional hernia repair procedures, 
the last in 1998.  A history of hiatal hernia, with 
diverticulum into the hiatal hernia, was also reported.  He 
veteran complained of incisional pain which could be 
positional.  He also complained of emesis after meals 
including water.  He did not complain of weight loss.  
Examination revealed no evidence of herniation, and the liver 
and spleen were not palpably enlarged.  The diagnoses 
included gastroesophageal reflux disease, status post gunshot 
wound with retained metallic fragment in thorax, Schatzki's 
ring with history of diverticulum, and status post 
herniorrhaphy repair for incisional hernia resulting from 
gunshot wound.  The examiner commented that the veteran's 
vagotomy was done not due to peptic ulcer disease but due to 
trauma from gunshot wounds.  Evidence of hiatal hernia and 
Schatzki's ring which was dilated in September 1993 was 
reported.  VA clinical laboratory blood test results from 
September 1999 show "HCT" [hematocrit] findings to be 
within the reference range.  Upper and lower GI series were 
ordered.  VA upper GI air contrast testing in January 2000 
revealed epiphrenic diverticulum and a small hiatal hernia.  

Laws and Regulations

A veteran may be granted service connection for injury or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or condition.  No compensation shall be 
paid if the disability is a result of the person's own 
willful misconduct.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. 

Service connection may be granted for a "[d]isability which 
is proximately due to or the result of a service-connected 
disease or injury. . . ."  38 C.F.R. § 3.310.  See also 
Allen v. Brown, 7 Vet. App. 439 (1995); Reiber v. Brown, 7 
Vet. App. 513 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  The evaluation of the same disability or 
manifestations under different diagnoses is to be avoided; 
rather, the veteran's disability will be rated under the code 
which allows the highest possible evaluation for the clinical 
findings shown on objective examination.  38 C.F.R. § 4.14.  

When a question arises as to which of two ratings apply under 
a particular code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Analysis

Ventral Hernia Residuals

While the evidence shows that the veteran underwent 
incisional (ventral) hernia repair procedures during active 
service as well as following his service separation, most 
recently in 1998, the record clearly shows this treated 
condition resulted from his being shot in the abdomen in 
January 1972.  A line of duty investigation established that 
he was not in the line of duty when he was shot in 1972, and 
that the consequences of this event were deemed to be 
attributable to his own willful misconduct.  He was AWOL at 
the time of the shooting.  He had been brandishing a gun 
outside of the establishment where he was shot.  He has not 
challenged the line of duty determination.  

An injury or disease incurred during active military, naval, 
or air service will be deemed to have been incurred in line 
of duty, unless such injury or disease was a result of the 
person's own willful misconduct or abuse of alcohol or drugs, 
or if it appears that at the time the injury was suffered or 
disease contracted the person was (as pertinent in this 
appeal) avoiding duty by absenting himself without leave, 
materially interfering with the performance of his military 
duties.  38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m).  In this case 
the veteran was AWOL when he was shot.  The injury was not in 
the line of duty.  Consequently, direct service connection 
for the residuals of a GSW sustained in January 1972, 
including the incisional (ventral) hernia from surgery for 
the GSW is not warranted.  

The veteran argues in the alternative that his current 
ventral hernia disability has been aggravated by his service-
connected hiatal hernia disorder, and should be service-
connected on a secondary basis.  See Allen, supra.  Following 
a careful review of all the evidence, the Board finds that 
there is no competent evidence supporting this theory of 
entitlement.  There is a notation that the ventral hernia is 
complicated by the veteran's obesity.  However, obesity is 
not service-connected.  The veteran has opined that his 
ventral hernia residuals are due to his service-connected 
hiatal hernia.  As a layperson, he is not competent to opine 
regarding the etiology of a disease or disability.  See 
Espiritu, supra.  The preponderance of the evidence is 
against the veteran's claim, and it must be denied.  

Hiatal Hernia

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single rating will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher rating where the 
severity of the overall disability warrants such elevation.  
Under Code 7305, duodenal ulcer is assigned a 20 percent 
rating when moderate, with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration, or with continuous moderate manifestations.  It is 
rated 40 percent when moderately severe, which is less than 
severe but with impairment of health manifested by anemia and 
weight loss, or recurrent incapacitating episodes averaging 
10 days or more in duration at least four or more times a 
year.  It is rated 60 percent when severe; pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114.  The 
veteran's disability encompasses hiatal hernia, which is 
rated under Code 7346.  Under this code, when there is 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health, a 30 percent rating is for application.  A maximum 60 
percent rating is assigned for hiatal hernia with symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.

As is noted above, the veteran's service-connected 
gastrointestinal disorder may be under Code 7305 (for ulcer) 
or Code 7346 (for hiatal hernia), whichever is more 
favorable, with elevation to the next higher level, if the 
overall severity warrants.  Symptoms warranting a 40 percent 
rating under 7305 (weight loss, anemia, incapacitating 
episodes averaging 10 days or more in duration, at least 4 or 
more times per year) are not shown.  With reasonable doubt 
resolved in his favor, he does have symptoms of regular pain 
and vomiting which would warrant a 30 percent rating under 
Code 7346; but an overall disability picture warranting 
elevation to 60 percent is not shown. 

The preponderance of the evidence is against this claim, and 
it must be denied.


ORDER

Service connection for postoperative ventral hernia residuals 
is denied.

A rating in excess of 30 percent for a variously diagnosed GI 
disorder, to include hiatal hernia with reflux, duodenal 
ulcer, and gastritis is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

